DETAILED ACTION
This Office action is in reply to correspondence filed 28 September 2021 in regard to application no. 16/806,524.  Claims 3, 4, 6, 7, 13, 14, 16, 17, 21 and 22 have been cancelled.  Claims 1, 2, 5, 8-12, 15, 18-20 and 23-28 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Viresh Patel on 12 October 2021.

The application has been amended as follows: 

Claim 8 is amended and now reads:
8. The system of claim [[6]] 1, wherein the first type of energy usage Is electrical energy usage and the second type of energy usage is gas energy usage or fuel energy usage.

Claim 18 is amended and now reads
18. The method of claim [[16]] 11, wherein the first type of energy usage Is electrical energy usage and the second type of energy usage is gas energy usage or fuel energy usage.

Allowable Subject Matter
Claims 1, 2, 5, 8-12, 15, 18-20 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action claims were rejected only on the basis of 35 U.S.C. § 101 as being directed to an abstract idea without significantly more; the lack of prior art (i.e. no rejection under § 102 or 103) has previously been explained.
The present claims now all include monitoring energy usage of two types for gaps in one type of usage, analyzing the data based on various sizes of geographic regions, and combining data using a spatial mapping, followed by targeting users that meet a criteria by querying the resulting data set.  This goes beyond generally linking the previously-construed abstract idea to a particular technological environment, based on the level of processing detail now present in the claims.  See MPEP § 2106.05(e).  Thus, though the claims continue to recite an abstract idea, they integrate it into a practical application and are therefore not directed to the abstract idea.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694